Citation Nr: 1116797	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  05-32 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.   Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased disability evaluation for pes planus with traumatic arthritis of the great toes, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating actions dated in May 2004, October 2004, and December 2004, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi denied service connection for a psychiatric disability variously characterized as a neurosis/anxiety disorder and an adjustment disorder and for PTSD.  In addition, the current appeal arises from a March 2006 rating decision in which the RO in Jackson, Mississippi denied a disability rating greater than 10 percent for pes planus with traumatic arthritis of both great toes.  

In July 2008, the Board remanded the issues on appeal for further development.  Since then, the requested development has been completed.  In January 2011, the Veteran was awarded a 50 percent rating for pes planus, effective from February 11, 2004, the date of receipt of his claim for an increased rating.

The Board notes that issue of clear and unmistakable error has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As noted in the Board's prior November 2003 decision and its July 2008 remand, the Veteran has raised the issue of entitlement to a finding of clear and unmistakable error in the RO's 1994 denial of service connection for a foot disability.  See the April 2003 Informal Hearing Presentation.  The Board has twice referred this matter to the AOJ for consideration.  As no action appears to have been taken, the Board once again refers this issue to the AOJ for development and adjudication as appropriate.  [In particular, the AOJ should provide the Veteran and his representative with notice of the criteria for revision of a final decision of the RO on the basis of clear and unmistakable error.  See 38 C.F.R. § 3.105 (2010).]  As this issue has not yet been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had active service in Southwest Asia during Operation Desert Shield/Storm, from January 1991 to March 1992.  

2.  The Veteran has PTSD that is likely attributable to traumatic experiences as a result of his active military service.

3.  The Veteran's pes planus with traumatic arthritis of the great toes is currently rated as 50 percent disabling, the maximum allowable under the rating criteria.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in the Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  An evaluation in excess of 50 percent for the Veteran's service-connected bilateral pes planus is not warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, with respect to the issue of entitlement to service connection for PTSD, the Board is granting in full this aspect of the Veteran's appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With respect to the remaining issue adjudicated herein (the Veteran's increased rating claim), the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Specifically, under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to the increased rating claim adjudicated herein, letters sent to the Veteran in March 2006, September 2008, and November 2008 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate this issue; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to this claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of notification of this increased rating claim is required.  

Additionally, the September 2008 letter informed the Veteran , should an increase in disability be found, a disability rating will be determined by applying the relevant Diagnostic Code, which typically provides for a range in severity of a particular disability, based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The Veteran was notified that such evidence may consist of doctor statements (including information regarding pertinent physical and clinical findings), radiographic study results, and the dates of relevant examinations and tests.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (such notice in an increased rating claim need not be "veteran specific.")  

The timing defect of these notice letters was cured by the AOJ's subsequent readjudication of the Veteran's increased rating claim, and issuance of a supplemental statement of the case, most recently in January 2011. 

With respect to VA's duty to assist, the Veteran's service treatment records, private, and VA medical records have been obtained and associated with the claims file.  There is no evidence of any outstanding records pertinent to the Veteran's increased rating claim.  

In addition, the Veteran was afforded a pertinent VA examination in September 2010.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate as it was predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disabilities at issue; and documents and considers the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).  
The Board also finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In sum, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Thus, the Veteran will not be prejudiced by the Board's proceeding to adjudicate the merits of his increased rating claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service Connection for PTSD  

In this case, the Veteran contends that his current psychiatric disability, to include PTSD, is related to active service.  On several occasions, he reported experiencing chemical weapon attacks and floating mine threats while serving in Southwest Asia during Operation Desert Storm.  Service personnel records show that the Veteran was assigned to Regimental Landing Team 2, a unit of the 4th Marine Expeditionary Brigade, embarked aboard the USS La Moure County, LST-1194 from January 1991 to April 1991.  The Veteran did not specify the dates of the contended traumatic events.  However, combat operations during Desert Storm occurred in the latter half of March 1991. 

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for certain chronic diseases, such as a psychosis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Thus, in order to establish service connection, a claimant must generally submit evidence of:  (1) a current disability; (2) service incurrence or aggravation of an injury or disease; and (3) a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2010); see also Pentecost v. Principi, 16 Vet. App. 124, 129 (2002); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Prior to July 13, 2010, a claimed non-combat stressor must have been verified-a veteran's uncorroborated assertions were not sufficient to verify a non-combat stressor.  See Cohen, 10 Vet. App. at 128; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

However, effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are:  received by VA on or after July 12, 2010; were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board on or after July 12, 2010; were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 12, 2010 because the United States Court of Appeals for Veterans Claims (Court) vacated a Board decision on an application and remanded it for readjudication.  See 75 Fed. Reg. 39843-39852 (July 13, 2010).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).  As such, the Veteran's claim will be viewed in light of the amended language of the regulation.

Here, the Veteran alleges that he has a current diagnosis of PTSD stemming from traumatic in-service events.  The evidence of record shows that the Veteran had active service in Southwest Asia, and, although he did not specify the dates of the contended traumatic events, combat operations during Desert Storm occurred in the latter half of March 1991.  In this case, the Veteran has reported in-service combat-related stressors and symptoms of PTSD, to include depression and anxiety.  While viewing the evidence in the light most favorable to the Veteran in this case, the Board finds that evidence of record supports the Veteran's claim.  As such, as explained below, the appeal must be granted.

First, the evidence of record indicates that the Veteran has been diagnosed with PTSD.  VA outpatient records from 2004 show the first evidence of psychiatric treatment, with a diagnosis of an anxiety disorder.  A June 2005 record showed a diagnosis of major depression.  The Veteran submitted a September 2007 letter from a VA Persian Gulf Examination physician who indicated the Veteran had been diagnosed with PTSD and depression.  Records from 2008 to present show multiple diagnoses of PTSD, based on the Veteran's reported history of in-service stressors.  

In this regard, the Board acknowledges that an October 2010 VA examiner diagnosed a mood disorder rather than PTSD.  However, the Board finds that this opinion is not probative as it did not reconcile the Veteran's prior diagnosis of PTSD and did not provide adequate supporting rationale.  In fact, the examiner stated that PTSD was not diagnosed in any of the VA outpatient treatment records in the past three years.  This statement is contradicted by the recent VA outpatient treatment records contained in the file at the time of the October 2010 VA examination.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  Therefore, considering the most probative evidence of record, the Board finds that the evidence of record a diagnosis of PTSD under the criteria of 38 C.F.R. § 3.304(f).
Also, as previously discussed herein, the Veteran contends that, during his Persian Gulf service, he was fearful for his life due to chemical and ammunition attacks by enemy forces.  In this regard, the Board notes that service personnel records confirm the Veteran's service in the Southwest Asia Theater.  He was, therefore, likely involved in combat support operations.   See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  Further, the Board finds that the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service during Operation Desert Shield/Storm.  

Further, reports of VA outpatient treatment sessions conducted in 2009 and 2010 include multiple findings by the Veteran's treating psychologist that the Veteran has PTSD as a result of his in-service stressors.  [Although the October 2010 VA examiner diagnosed a mood disorder unrelated to traumatic events in service, that opinion is not probative as it did not reconcile the Veteran's prior diagnosis of PTSD and did not provide adequate supporting rationale.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).]  

The regulations specifically state that, if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. §3.304(f)(3).  As discussed herein, these requirements have been met in this case.  Service connection for PTSD is, thus, warranted.  

Increased Rating for Pes Planus

The Veteran claims that he is entitled to a higher disability rating for his service-connected bilateral pes planus with arthritis of the great toes.  The Board notes that the Veteran's disability evaluation was increased from 10 percent to 50 percent, effective February 11, 2004 (the date of his claim), in a January 2011 rating decision.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2010).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not appropriate in this case.

In this case, the Veteran's bilateral pes planus is currently rated as 50 percent disabling under DC 5276.  According to this diagnostic code, a 50 percent evaluation is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  A higher schedular rating is not warranted under this diagnostic code.  Id.  
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 5276.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5276 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (pes planus).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 5276.  

Regarding the increased rating for pes planus and toe arthritis, a February 2006 VA examination report showed no deficit in gait or ability to walk.  In correspondence in April 2006, the Veteran indicated that his foot disorder interfered with his function at work.  In correspondence in April 2007, he stated that he experienced hives and blisters on his feet that affected his ability to walk. 

Outpatient treatment records from 2006 to 2011 show ongoing treatment for bilateral foot pain and degenerative joint disease, to include notations that orthopedic shoes and inserts provided only mild relief.  A September 2010 VA examination of the Veteran's feet noted a hesitant gait with pain and swelling, and use of a cane and orthotics.  There was pain on manipulations of the MP joints, both insteps and palpation of the ankles.  Pes planus was noted, and range of motion testing could not be complete due to pain on motion.  The Veteran reported painful flare-ups occurring two to three times per week, lasting up to two days.  The examiner indicated that the Veteran would not be able to perform occupational activities that would require extended standing or walking, but that he would be able to perform activities of daily living that would not require extended standing or walking.

Based on this evidence, and by a January 2011 rating decision, the AOJ awarded a 50 percent disability evaluation for the Veteran's service-connected bilateral pes planus with traumatic arthritis of both great toes, effective February 11, 2004 (the date of receipt of the Veteran's claim).  

As indicated above, under Diagnostic Code 5276, the highest rating level allowed is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  In assigning this evaluation in the January 2011 rating action, the RO acknowledged the evidence of pain, swelling, limitation of motion and function, and arthritis associated with this service-connected bilateral foot disability.  Further, the Board notes that, where a Veteran is in receipt of the maximum rating for limitation of motion of a joint, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that consideration must be given to functional loss due to pain, as well as to weakened movement, excess fatigability, etc., in addition to any limitation of motion), do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997).   

The Board has also considered whether a higher evaluation is warranted under other diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the record contains no supporting objective documentation in this regard.  Further, as the Veteran's rating under DC 5276 contemplates limitation of function and motion, Diagnostic Codes 5003 and 5010, pertaining to arthritis, are inapplicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2010).  

Thus, a schedular rating higher than the currently-assigned evaluation of 50 percent may not be granted.  

In reviewing the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's pes planus with the established criteria found in the rating schedule for such a disability that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this regard, functional limitation of the Veteran's pes planus has been contemplated in the 50 percent disability evaluation discussed above.  

In short, there is no credible evidence in the record to indicate that the Veteran's pes planus causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Service connection for PTSD is granted.

Entitlement to a disability evaluation in excess of 50 percent for bilateral pes planus with traumatic arthritis of the great toes is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


